Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1 and 20 is/are amended.  Currently claims 1-24 are pending in this application and claims 2-5, 12-14, 16-19 are withdrawn.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (WO2016192966A1, corresponding US PG Pub 20180142806 for .
As to claim 22, in making and/or using the device of Mueller for securing a data carrier 24 on a flat structure (outer flange portion of 14) having an edge on a valve diaphragm (inner portion of 14), one would perform the steps of arranging the tag on the structure (outer flange portion of 14) so as to be visible when looking from outside.
Mueller discloses the data carrier 24 as RFID chip (Para 23) but fails to disclose the electronic data carrier arranged on the edge.  Roberson (Para 59,60, Fig 1,2) teaches an electronic identification tag 52 mounted to a peripheral edge (Para 60) of a flexible planar structure 10. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mueller with electronic identification tag mounted on the edge as taught by Roberson as an art-recognized functionally equivalent substitute mounting location yielding predictable results of providing an accessible location of electronic tag.  The RFID tag would be visible when viewed from outside towards the edge.
Mueller fails to disclose electronic tag structural detail. Pfeiffer, (Fig. 3-6), teaches a RFID tag attachment mechanism onto a body 150 comprising  electronic data carrier 170 contained in a housing 175, wherein the housing is arranged on the body 150  so as to be visible when seen from outside. An anchoring pin 154 is for anchoring the housing 175 on the body 150 wherein the anchoring pin 154 has a form-fitting portion (tapered portion form-fitting to an O-ring 158) designed in the form of a mushroom with lateral flattening (surface abutting 158).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Mueller as modified with a carrier contained in a housing and having and having a anchoring pin with for-fitting mushroom shape anchor with lateral flattening as taught by Pfeiffer in order to provide a secure releasable coupling of the tag to the body.
Allowable Subject Matter
Claims 1, 6-11, 15, 20, 21, 23, 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose electronic data carrier housing attached to a circumferential and radially outwardly facing and regionally planar edge of the flange portion in combination with other limitations of claims 1 or 20.
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive regarding claim 22. In view of claim amendments, claims 1, 6-11, 15, 20, 21, 23, 24 are indicated allowable. However, claim 22 is not amended and therefore stands rejected.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753